                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE


 UNITED STATES OF AMERICA      )
                               )
 v.                            )                                No. 3:19-CR-30
                               )                                REEVES/GUYTON
 PAULO ALEXANDER MARTINEZ-RUBI )
                               )


                            MEMORANDUM AND ORDER

         Defendant Paulo Alexander Martinez-Rubi has moved for compassionate release

 pursuant to 18 U.S.C. § 3582(c)(1)(A). [D. 31]. As follows, Mr. Martinez-Rubi’s motion

 must be denied without prejudice at this time.

    I.      Background

         On August 15, 2019, this Court sentenced Mr. Martinez-Rubi to a term of

 imprisonment of 78 months for illegally reentering the United States as an alien previously

 deported subsequent to an aggravated felony, in violation of 8 U.S.C. §§ 1326(a), (b)(2).

 [D. 26].

         On June 24, 2020, Mr. Martinez-Rubi, through counsel, petitioned this Court for

 compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), citing various medical

 conditions that may put him at particular risk should he contract the COVID-19 virus. [D.

 31]. Mr. Martinez-Rubi stated that he had requested compassionate release through the

 Bureau of Prisons in early May of this year, but no response was provided from the warden




                                             1

Case 3:19-cr-00030-PLR-HBG Document 39 Filed 07/16/20 Page 1 of 5 PageID #: 299
 of his facility. However, counsel for Mr. Martinez-Rubi had been unable to secure a copy

 of the request.

          The government responded in opposition, primarily arguing that the motion should

 be denied without prejudice due to Mr. Martinez-Rubi’s failure to meet the exhaustion

 requirements of 18 U.S.C. § 3582(c)(1)(A). [D. 36]. The government reported that, as of

 June 29, 2020, the Bureau of Prisons had not received a formal request for compassionate

 release from Mr. Martinez-Rubi. The government also challenged the merits of the motion.

          On July 10, 2020, counsel for Mr. Martinez-Rubi filed a notice with the Court

 indicating that counsel was assisting Mr. Martinez-Rubi as he again requests

 compassionate release with the Bureau of Prisons in order to satisfy the statutory

 exhaustion requirements. [D. 37]. Mr. Martinez-Rubi requested that the Court delay its

 ruling on the matter and accept the filing of his reply to the government’s response in thirty

 to forty-five days.

          On July 15, 2020, the government responded in opposition to the requests, again

 asking the Court to dismiss the motion without prejudice in accordance with the Sixth

 Circuit’s guidance from United States v. Alam, 960 F.3d 831, 836 (6th Cir. 2020).

    II.      Legal Standard

          Once a district court has imposed a sentence, the court lacks “the authority to change

 or modify that sentence unless such authority is expressly granted by statute.” United States

 v. Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d

 323, 326 (6th Cir. 2010). One such statute is 18 U.S.C § 3582(c)(1)(A). Under §

 3582(c)(1)(A), a court may modify a term of imprisonment where “extraordinary and

                                                2

Case 3:19-cr-00030-PLR-HBG Document 39 Filed 07/16/20 Page 2 of 5 PageID #: 300
 compelling reasons warrant [modification].” Originally, this kind of “compassionate

 release” motion could only be brought by the BOP and was “intended to be a ‘safety valve’

 to reduce a sentence in the ‘unusual case in which the defendant’s circumstances are so

 changed, such as by terminal illness, that it would be inequitable to continue the

 confinement of the prisoner.’” United States v. Ebbers, No. 02-CR-1144, 2020 WL 91399,

 at *6 (S.D.N.Y. Jan. 8, 2020) (citing S. Rep. 98-225, at 121 (1983)).

        However, the First Step Act of 2018 amended § 3582(c)(1)(A) to allow defendants

 to file motions for compassionate release on their own behalf. See First Step Act of 2018,

 Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018). The First Step Act modified §

 3582(c)(1)(A) with the intent of “increasing the use and transparency of compassionate

 release.” Id. (capitalization omitted). As a threshold matter, however, a defendant may

 only move for compassionate release “after the defendant has fully exhausted all

 administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

 defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

 of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A) (emphasis

 added). This exhaustion requirement is a mandatory claim-processing rule that must be

 enforced unless the rule is waived or forfeited by the government. United States v. Alam,

 960 F.3d 831, 834 (6th Cir. 2020) (citing United States v. Cotton, 535 U.S. 625, 630

 (2002)).

        When a defendant files an untimely motion for compassionate release, the Sixth

 Circuit has concluded that such motions should be dismissed without prejudice. Alam, 960

 F.3d at 836 (citing Hallstrom v. Tillamook County, 493 U.S. 20, 33 (1989); S.E. v. Grant

                                             3

Case 3:19-cr-00030-PLR-HBG Document 39 Filed 07/16/20 Page 3 of 5 PageID #: 301
 Cty. Bd. of Educ., 544 F.3d 633, 642–43 (6th Cir. 2008); Freeman v. Francis, 196 F.3d

 641, 645 (6th Cir. 1999)). The Sixth Circuit explained that, “[i]f (rather than dismissing)

 we sat on untimely compassionate release motions until the 30-day window ran its course,

 we could end up reviewing stale motions.” Id. Rather, it is “[b]etter to have [a defendant]

 refile with the benefit of whatever additional insight he may have gleaned.” Id.

    III.   Analysis

        While Mr. Martinez-Rubi asserts that he has requested compassionate release from

 the Bureau of Prisons, he has been unable to furnish evidence of that request to counsel or

 the Court, and the Bureau of Prisons has no record of his request. It is Mr. Martinez-Rubi’s

 “burden to show he has exhausted his administrative remedies and is entitled to

 compassionate release.” United States v. McDonald, No. 94-CR-20256-1, 2020 WL

 3166741, at *3 (W.D. Tenn. June 8, 2020) (citing Ebbers, 2020 WL 91399, at *4; United

 States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992)). Currently, counsel for Mr. Martinez-

 Rubi is “making efforts to help Mr. Martinez-Rubi again request compassionate release

 and achieve exhaustion.” [D. 37]. This presents a conundrum: Should the Court wait to

 rule on Mr. Martinez-Rubi’s motion or dismiss it with leave to refile once his new Bureau

 of Prisons request satisfies the exhaustion requirement?

        The Court concludes that it must dismiss the present motion without prejudice,

 rather than holding the matter in abeyance. “When ‘properly invoked,’ mandatory claim-

 processing rules ‘must be enforced.’” Alam, 960 F.3d at 834 (6th Cir. 2020) (quoting

 Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 17 (2017)). Here, the

 government has repeatedly invoked the statutory exhaustion requirements. While Mr.

                                              4

Case 3:19-cr-00030-PLR-HBG Document 39 Filed 07/16/20 Page 4 of 5 PageID #: 302
 Martinez-Rubi is seeking to cure the defects in his motion, circumstances may change by

 the time exhaustion occurs. Rather than reviewing a stale motion, it is “[b]etter to have

 [Mr. Martinez-Rubi] refile with the benefit of whatever additional insight he may have

 gleaned.” Id. at 836.

    IV.      Conclusion

          In light of the foregoing, Mr. Martinez-Rubi’s motion for compassionate release [D.

 31] is DENIED without prejudice to his ability to refile once the exhaustion requirements

 have been satisfied.

          IT IS SO ORDERED.


                                     ____________________________________________
                                     CHIEF UNITED STATES DISTRICT JUDGE




                                               5

Case 3:19-cr-00030-PLR-HBG Document 39 Filed 07/16/20 Page 5 of 5 PageID #: 303
